Exhibit 10.2

FIRST AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT

AGREEMENT BETWEEN GARY C. GRANOFF, AMERITRANS CAPITAL CORPORATION AND ELK
ASSOCIATES FUNDING CORPORATION




This Amendment (hereinafter referred to as the “Amendment”) is the First
Amendment to that certain Amended and Restated Employment Agreement dated as of
October 1, 2008, between Gary C. Granoff (“Executive”), Ameritrans Capital
Corporation (“Ameritrans”), and Elk Associates Funding Corporation (“Elk”)
(collectively, Ameritrans and Elk are hereinafter referred to as the “Employer”,
and the said employment agreement is hereinafter referred to as the “Employment
Agreement”).  This First Amendment is dated as of this 12th day of November,
2009.




WHEREAS, Executive and Employer previously entered into the Employment Agreement
which is and remains in full force and effect; and




WHEREAS, Executive and Employer desire to amend the Employment Agreement as
hereinafter set forth;




NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:




1.

The Employment Agreement is presently in full force and effect in accordance
with each of the terms set forth in the Employment Agreement.




2.

The fifth sentence of Paragraph 3.1 in the paragraph entitled Duties and
Responsibilities is hereby amended by changing the date to which Executive shall
continue to serve as the CFO of the Employer.  Presently the date through which
Executive has agreed to serve in that capacity is through September 30, 2009.
 Executive agrees that he will continue to serve in that capacity through June
30, 2010, provided that Employer may, in its discretion, employ a qualified
person to be CFO at any time before June 30, 2010, in which event Executive
shall relinquish such duties thereafter without any reduction in compensation.
 Notwithstanding the foregoing, Employer shall, not later than June 30, 2010,
employ a qualified person to be CFO after which date, Executive shall have no
further responsibility to act in the capacity of CFO.




3.

Paragraph 3.1 in the paragraph entitled Duties and Responsibilities is further
amended to clarify the manner in which Executive shall devote on average at
least 20 hours a week of his business time on behalf of Employer.  In that
regard, it is agreed that Executive can perform such service either in the
Company’s offices or from outside of the Company’s offices.  Executive shall
keep his own separate time records of the time Executive has been available for
service from whatever location.  Executive is exempted from any sign in system
or “finger print detection system” or other such similar system that the Company
may utilize for other executives or employees.  Executive shall schedule an
average of two days (15 hours) each week, not including vacation weeks, to be
performed on a regularly scheduled basis, and the balance of 5 hours each week
shall be performed by Executive being available for telephone calls from out of
the office, and for processing routine emails during the balance of the week.




4.

Paragraph 4.1 Base Salary which is found in Paragraph 4 Compensation and Related
Matters is amended as follows:  The third sentence of said paragraph is hereby
amended to reflect that Executive has agreed to take a reduction in salary of
Forty Thousand Dollars ($40,000.00) during the fiscal year beginning July 1,
2009 and ending June 30, 2010, and that for said period, Executive is taking a
deferral of an additional Thirty-Three Thousand Seven Hundred and Twenty Five
($33,725.00) Dollars which will be paid to Executive in the following three
fiscal years in equal amounts of $11,241.66 per year.  As such, the third
sentence of paragraph 4.1 shall be amended to read:  “Commencing July 1, 2009,
and for each fiscal year (July 1 to June 30) during the Employment Period (each
such fiscal year, an “Employment Year”) Employer shall pay to Executive a base
salary of $391,275 for the first Employment Year (July 1, 2009 through June 30,
2010), $189,241.66 for the second Employment Year (July 1, 2010 through June 30,
2011), $189,241.66 for the third Employment Year (July 1, 2011 through June 30,
2012), and $170,241.66 for the fourth Employment Year (July 1, 2012 through June
30, 2013), (with respect to each Employment Year, the “Base Salary”).





--------------------------------------------------------------------------------




5.

Paragraph 4.3 Other Benefits which is found in Paragraph 4 Compensation and
Related Matters is amended and supplemented as follows:  Executive agrees to
waive and take a reduction in the contribution to Executive’s SEP IRA account
for the period commencing October 1, 2009 through September 30, 2010.  Beginning
with SEP IRA contributions that would accrue to Executive beginning October 1,
2010, if Employer does not pay Executive the scheduled contribution of 15% of
Executive’s Base Salary, subject to the applicable IRS maximum contribution
limits, to the extent Employer chooses not to pay all or any portion of the
amount that would be due to Executive, then in such event, Executive’s Base
Salary shall be increased for the fiscal year in question by the maximum amount
of the SEP IRA payment that would have been paid to Executive based upon the 15%
contribution rate, subject to the maximum IRS limitation amount, that is not
being paid by Employer, and such increase in Executive’s Base Salary shall be
paid to Executive in equal monthly payments as an increase in Executive’s Base
Salary, and shall be paid together with and at the same time as payments of the
balance of Executive’s Base Salary.




6.

Paragraph 4.8 Life Insurance, is hereby modified so as to assign the William
Penn Life Insurance Policy to Executive, immediately upon execution of this
First Amendment.  Accordingly, Employer agrees that it hereby assigns to
Executive, or Executive’s assigns, all of it’s right, title and ownership
interest in and to that certain William Penn Life Insurance Policy # 0700005613
dated May 24, 1993, issued June 2, 1993, free and clear of all liens and
encumbrances, and Employer will take any further action requested by Executive
in accordance with written instructions from Executive to execute any additional
or supplement assignment that may otherwise be necessary on the forms provided
by William Penn Life Insurance Company to either Executive’s spouse or a life
insurance trust established by Executive.  The assignment herein is inclusive of
the current cash account maintained by William Penn Life Insurance Company
pertinent to said policy.  Executive, or his assigns shall hereafter be
responsible to make all future premium payments that may be due on said policy.
 The within assignment shall be deemed to take effect immediately, and the
Employer shall have no further obligations under Paragraph 4.8 of the Employment
Agreement.




Except as modified herein, each of the other terms, covenants and conditions of
the Employment Agreement are hereby ratified and confirmed by Executive and by
Employer as being in full force and effect, and as modified by the terms,
covenants and conditions of this First Amendment to Employment Agreement.




IN WITNESS WHEREOF,

the parties here to have executed this First Amendment to Employment Agreement
as of the date first written above.  




AMERITRANS CAPITAL CORPORATION                          ELK ASSOCIATES FUNDING
CORPORATION







BY: /s/ Michael
Feinsod                                                            BY: /s/
Michael Feinsod                           

Michael Feinsod, Chief Executive Officer                          Michael
Feinsod, Senior Vice Pres.




EXECUTIVE







BY:__/s/ Gary C. Granoff                   

Gary C. Granoff





2





